DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse Species 4 directed to Fig. 8, including claims 9-18 in the reply filed on 04/01/2022 is acknowledged.
Claims 1-8 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/12/2019 and 12/02/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “said shroud and side wall having a maximum thickness proximate said magnetic or electromagnetic plates” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, as shown in Fig.8 and disclosed in para 0043, the thickness of the side wall 148 of the drum, as well as that of the adjoining wall location 162 of the shroud 160 is further shown greatest proximate the magnetic/electromagnetic plate arrays 166/168 for accomplishing maximum thermal conditioning (e.g. heat transfer) to the conductive component.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9 with 16-18, 10-13, 14 and 15 of the present Application No. 16671379 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11-14, and 17, respectively, of Co-pending Application No. 16671341. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.

Present application 16671379
Copending application 16671341
9. A magnet/electromagnet thermal conditioning blower system, comprising:
a housing having a fluid inlet;
a multi-blade intake fan positioned within an opening defining said inlet;
a shaft extending within said housing and supporting a combination rotatable drum shaped conductive and fluid redirecting component;
at least one plurality of air or fluid flow redirecting vanes configured in said drum shaped component,
at least one magnet or electromagnetic array secured, via an interior sleeve coaxially surrounding said rotating shaft, to an end flange anchored to an end support bracket;
upon said shaft rotating said conductive component relative to said magnetic/electromagnetic array, thermal conditioning resulting from creation of high frequency oscillating magnetic fields and being conducted radially outwardly through said rotating component for outputting as a thermally conditioning fluid flow through an outlet of said housing.
16. The invention as described in claim 9, said magnet/electromagnet array further comprising any of a solid or segmented plurality of individual magnet or electromagnetic plates.
17. The invention of claim 9, further comprising a motor or input drive for rotating said shaft, said motor or input drive being of either of a synchronous or asynchronous variety.
18. The invention of claim 9, further comprising a motor or input drive for rotating said shaft and being located inside or outside of said housing.

10. The invention as described in claim 9, further comprising a shroud anchored to a side wall of said conducting component.


11. The invention as described in claim 10, further comprising said shroud and a side wall of said conductive component having a maximum thickness at a location proximate either of magnets or electromagnets integrated into said array.

12. The invention as described in claim 10, said air or fluid flow redirecting vanes further comprising a first inner plurality of circumferentially arrayed vanes and a second outer plurality of circumferentially arrayed vanes.


13. The invention as described in claim 12, further comprising air or fluid regulating baffles located between said inner and outer pluralities of vanes to facilitate a continuous and interrupted movement of air or fluid flow within said conductive component and through the outlet.

14. The invention as described in claim 9, said drum shaped conductive component further comprising an intermediate array of spiraling and redirection locations for assisting in redirecting the fluid flow.
15. The invention as described in claim 9, said drum shaped conductive component further comprising spiral redirecting and air or fluid flow baffling portions.
9. A magnet magnet/electromagnet thermal conditioning blower system, comprising:
a housing having an air or fluid influencing fan located within an inlet;
said shaft supporting a rotatable conductive component with air or fluid flow redirecting 



vanes for communicating an inlet air or fluid flow with a radially directed outlet air or fluid flow;
magnetic or electromagnetic plates arranged in a stationary array within said housing in communication with the inlet air or fluid flow; and
upon rotating said conductive component relative to said magnetic or electromagnetic plates, heat being generated from creation of high frequency oscillating magnetic fields and being conducted through said rotating component for outputting within the radially directed outlet fluid flow and through an outlet of said housing;

a motor or input drive powering a rotating shaft supporting said fan and extending within said housing.












11. The invention as described in claim 9, further comprising a shroud supporting an outer periphery of said fan and anchored to a side wall of said conductive component.

12. The invention as described in claim 11, said shroud and side wall having a maximum thickness proximate said magnetic or electromagnetic plates.


13. The invention as described in claim 9, said air or fluid flow redirecting vanes of said cylindrical conductive component further comprising a first inner plurality of circumferentially arrayed vanes and a second outer plurality of circumferentially arrayed vanes.

14. The invention as described in claim 13, further comprising air or fluid regulating baffles located between said inner and outer pluralities of vanes to both interrupt and facilitate movement of air or fluid flow within said conductive component through the outlet.


17. The invention as described in claim 11, said conductive component further comprising a drum shape including inner and outer radially disposed and circumferentially extending air or fluid flow directing vanes.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 6297484 B1 to Usui, aka Fig. 10 in view of Fig. 2.

Regarding claim 9, Fig. 10 of Usui discloses, a magnet/electromagnet thermal conditioning blower system (see Fig. 1), comprising:
a housing (see fan casing 92) having a fluid inlet (P1);
a multi-blade intake fan (see fan 93) positioned within an opening defining said inlet (see Fig. 10);
a shaft (see shaft 91) extending within said housing and supporting a combination rotatable drum shaped conductive and fluid redirecting component (see combination of rotor 94 and wheel disc 93a made of the conductor);
at least one magnet or electromagnetic array (see magnets 95) secured, via an interior sleeve (ring gear 99) coaxially surrounding said rotating shaft (see Fig. 10), to an end flange anchored to an end support bracket (see carrier 98);
upon said shaft (91) rotating said conductive component relative to said magnetic/electromagnetic array (disclosed in Col. 11 lines 51-56 “a driving shaft and a magnet can be rotated in the opposite directions via a planetary gear mechanism and so as to be obtain a maximum heating value by increasing a relative speed of a centrifugal fan and the permanent magnet by rotating a carrier of the planetary gear mechanism in the direction opposite from the driving shaft”), thermal conditioning resulting from creation of high frequency oscillating magnetic fields and being conducted radially outwardly through said rotating component for outputting as a thermally conditioning fluid flow through an outlet of said housing (disclosed in Col. 12 lines 10-20 “when the driving shaft 91 is driven in the magnetic heater, the heat transferring fluid flown into the fan casing 92 from a heat transferring fluid inlet port P1 flows as indicated by arrows and in the same time, the relative speed of the centrifugal fan 93 and the permanent magnet 95 increases and the maximum heating value may be obtained by rotating the carrier 98 in the opposite direction from the driving shaft 91 via the pulley 102 when the magnet rotor 94 supported to the driving shaft 91 via the planetary gear mechanism rotates in the opposite direction from the centrifugal fan 93”).
However, Fig. 10 of Usui does not explicitly disclose, at least one plurality of air or fluid flow redirecting vanes configured in said drum shaped component.
Nonetheless, Fig. 2 of Usui teaches, the conductive component (see conductor 15 in Fig. 2) has a drum shape and air or fluid flow redirecting vanes (see circular-arc fin 15a, 15b).
It would have been obvious to one having ordinary skill in the art at the time before the effective filling date (AIA ) to modify the conductive component of Fig. 10 of Usui wherein at least one plurality of air or fluid flow redirecting vanes configured in said drum shaped component as taught and/or suggested by Fig. 2 of Usui in order to enhance the efficiency of heat exchange as disclosed in Col. 7 lines 54-56 by Usui.

Regarding claim 10, Fig. 10 of Usui discloses, a shroud (see fan casing 19 formed as a shroud) anchored to a side wall of said conducting component (94).

Regarding claim 11, Fig. 10 of Usui discloses, further comprising said shroud (92) and a side wall (see part of 94 in Fig. 10) of said conductive component (94) having a maximum thickness at a location proximate either of magnets or electromagnets integrated into said array (see Fig. 10).

Regarding claim 12, Fig. 2 of Usui teaches, said air or fluid flow redirecting vanes (15a, 15b in Fig. 2) of said cylindrical conductive component (15 in Fig. 2) further comprising a first inner plurality of circumferentially arrayed vanes (see 15a in Fig. 2) and a second outer plurality of circumferentially arrayed vanes (see parts of 12-1 in Fig. 2).

Regarding claim 13, Fig. 2 of Usui teaches, further comprising air or fluid regulating baffles (see parts of 14 in Fig. 2) located between said inner and outer pluralities of vanes to both interrupt and facilitate movement of air or fluid flow within said conductive component through the outlet (see Fig. 2).

    PNG
    media_image1.png
    766
    593
    media_image1.png
    Greyscale


Regarding claim 14, Fig. 2 of Usui teaches, said drum shaped conductive component (15) further comprising an intermediate array (15a) of spiraling and redirection locations for assisting in redirecting the fluid flow (see Fig. 2).

Regarding claim 15, Fig. 2 of Usui teaches, said drum shaped conductive component (15) further comprising spiral redirecting and air or fluid flow baffling portions (15a, b).

Regarding claim 16, Fig. 10 of Usui teaches, said magnet/electromagnet array further comprising any of a solid or segmented plurality of individual magnet or electromagnetic plates (see magnets 95 on both sides).

Regarding claim 17, Fig. 10 of Usui teaches, further comprising a motor or input drive for rotating said shaft, said motor or input drive being of either of a synchronous or asynchronous variety (Col. 5 lines 42 to 45 “Further, as a rotary driving source of the invention, a method of driving the driving shaft by the engine via the pulley, or a dedicated motor, wind power and water power may be used beside the engine”).

Regarding claim 18, Fig. 10 of Usui teaches, further comprising a motor or input drive (see pulley 102) for rotating said shaft and being located inside or outside of said housing (see Fig. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761